department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u i l rekkkkkkkkkekekkkekekkkekkkeke jun - khkkkkkekkekkkkkekekkekekkkkke hkekkkkkkkkkkeekekkkekkekkekkekk hekkkkkkkekkkkkkekekkekkeeeee legend taxpayer a company f company r - _ hk kkk ikke ike eker ikke kkk eker kkk keke keke kkk ikke iai kkh eek kiiik kkk ke hkkkkkkk ek kekkekk keke kkk ek kkk kek kaki kkk kkkekekekkeer ira x kkkkkekkkkkeekk eek kkeekk keke eek keke kkk kekeeekkeeeekeekkekek khkkkkekekk kkk kkk keke eekkkeeke eek ek keke ek kkk kkeekekkeekeekekeke hhkakk kkk kkk ike ike kkk kkk kek kkk kkk kkk ikke kek akekkekakke account b _- hike ki kiki kiki kkk ikk kek iie kk ikk keke ek ekekekkeek kkk kkk kkk aee ike keke eek ikke kkk keke keke ekeeekekeek kkk kkk eek kek ek keke keke keke ikke kkk kkkekkeekeekee account c - kekkkkkkkkkkkkehk keke keke kiki kkk kkk keke hkhkkkhkkkk kkk kkk kee kek keke kkk ek kkk kekekekekekekekke account d _ khkk keke kkk keke ke keke ek ek k kek kkk kee keekekekkkk kk khkkkhkkekk ikke kee ke keke eek kkk ek ikk kek eekkeekkekkeekkekeekkeee kikhkk kkk keke iie eee ere eee eek ikeekkeekekkkekekekkkkk accountant j hha kkk ikk ak aker hee ikk kkk kkk kkk kekkkkkke amount e kkk kkk iki kkk kkk ikke eka kee kek kkk kk kkk kkk ikke keke amount f hhi k hk i kiki ikk ak kkk kkk ke kkk eka kiki eker kkee amount g faa kk ak ikk ik iki kkk kkk ikk kkk kkk ik kkk ikea kkk ikke keke amount h fo ir ioi ioi tori torr tor tata ik ia isa iia dais kia iia iiia i a iai i amount fora kit kk ik iki kkk kkk ikk kk kaka keke kkk keke eka kk kek amount j -_ kkk kkk kkk iir ikk ik kiki kicker keke kk ak kkk kkk kkk ik kek keke kee eker keke kk kkk kkk amount k rrekkkekkrkeekkrkkekkkkkkkkkrkk kkk kkk kkk dear kkkkkk kkk kkk this letter is in response to a request for a private_letter_ruling dated date submitted on your behalf by your authorized representative as supplemented by correspondence dated date date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a who is x is an individual_retirement_account as described in sec_408 years old maintains ira x with company f ira taxpayer a met with company f to discuss a rollover on transaction with respect to ira x specifically taxpayer a desired to transfer certain securities held in ira x to account c a non-retirement account he maintained with company r in order to facilitate the transaction on securities with a fair_market_value of amount e were transferred from ira x to account b a non-retirement account established for taxpayer a at company f on in accordance with taxpayer a's previous instructions the securities with a fair_market_value of amount f held in account b were then transferred from account b to account c at company r taxpayer a asserts that it was his intention to transfer the assets transferred to account c back to ira x within days laxpayer a contacted his accountant accountant j to during discuss the rollover rules and determine whether he could roll back to ira x the securities distributed from ira x on market_value of the securities taxpayer a asserts that he was told by accountant j that he could roll over cash in lieu of the securities that were distributed from ira x but that he should verify this information with company f or cash equal to the fair taxpayer a subsequently discussed the proposed rollover with company f personnel on the basis of the advice received from company f taxpayer a wired cash in the amount of amount g to ira x on wired amount h an additional cash deposit to ira x on also on the three cash deposits made by taxpayer a to ira x equaled amount f an amount that represents the fair_market_value of the securities that were transferred from account b to account c on market_value of the securities distributed from ira x to account b on taxpayer a and deposited cash in the amount of amount to ra x not amount e the fair ka kk kkk kaka kkk kkk ek kek kk kkk kk kek kkk kekkekekkeek or amount j the taxable_distribution reported by company f on the form 1099-r these cash deposits were made to ira x outside the 60-day rollover period company f issued taxpayer a a form 1099-r indicating that a taxable_distribution in the amount of amount j was made from ira x for tax_year company f informed taxpayer a that the rollover of cash to on ira x would not qualify as a tax-free_rollover taxpayer a asserts that at the time he deposited the cash into ira x he held all of the original securities and could have rolled them back to ira x in anticipation of filing this ruling_request taxpayer a on established account d a new non-retirement account at company f to which he transferred from account c all of the securities that had previously been distributed from ira x with the exception of some securities that he sold on an account statement for account d for the month of indicates that a deposit in the amount of amount k was made to this account in the fair_market_value of the securities that were previously distributed from ira x also on other than taxpayer a asserts that amount k represents taxpayer a withdrew all of the assets in ira x in cash and dollar_figure taxpayer a asserts that he never had physical possession of the securities that were distributed from ira x and that the securities remained in account c continuously from transferred to account d where they are currently held taxpayer a further asserts that with the exception of securities he sold on did not otherwise sell trade or negotiate the securities held in account b except to the extent that while the securities were held in account b they counted toward satisfying applicable margin requirements when then were until he based on the facts and representations taxpayer a has requested that the service waive the 60-day rollover requirement with respect to the distribution of amount f from ira x sec_408 of the code provides that except as otherwise provided in - sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ra rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- kkk kkk kkkkekkkkek kkk kkk kek kkk kkekkekekkekkkeek ek i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case taxpayer a initiated a distribution of securities from ira x the distribution of securities was made on taxpayer a a form 1099-r indicating that a taxable_distribution in the amount of amount j was made from ira x to taxpayer a in tax_year documentation for ira x as submitted with the ruling_request for the months of company f issued account kkkkkk kkk kkk kk keke keke kek keke kekkkkekekkekk and indicate that deposits totaling amount f were made to ira x during those months such deposits were made to ira x outside the 60-day rollover period taxpayer a asserts that it was his intention when he initiated the distribution from ira x to roll the distribution back to ira x within days taxpayer a further asserts that at the time he deposited amount f in ira x he had the securities previously distributed from ira x on and that the securities could have been redeposited in ra x had be been advised to do so taxpayer a then transferred the securities held taxpayer a in anticipation of filing this ruling_request established account d with company f in in account c with company r to account d account documentation for account d for the month of amount k was made to this account during asserts that amount k represents the fair_market_value of the securities that were distributed from ira x to account c and further asserts that these securities remained in account c until they were transferred from account c to account d taxpayer a further asserts that with the exception of six securities that he sold in indicates that an addition in the amount of taxpayer a he did not otherwise trade sell or negotiate the securities distributed from ira x taxpayer a filed this request for a waiver of the 60-day rollover requirement shortly after he transferred the securities to account d therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of securities from ira x and that taxpayer a is granted a period of days from the issuance of this ruling letter to rollover the fair_market_value of the securities held in account d to ira x provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to the contribution we conclude that the 60-day rollover requirement is waived and that a contribution of the fair_market_value of the securities currently held in account d will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto further this ruling does not address the tax consequences of the ira x assets that remained in ira x during this transaction nor does it address the tax consequences of ira x assets that were not subsequently transferred from account b to account c this ruling is applicable only to the ira x assets that were actually distributed from ira x and are currently held in account d taxpayer a is over and therefore has attained his required_beginning_date for purposes of code sec_401 in this regard this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code kk th kk ak ha kkk kaka k kaka keke eee kkekekkeer this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling is sent to your authorized representative pursuant to provisions of a power_of_attorney on file in this office if you have any questions please contact rrr rrre rarer err er ae rerereaererer er at aeeaxeesee please address all correspondence to se t ep ra t sincerely yours signed joyce b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
